Case 3:14-cr-30046-DWD Document 62 Filed 11/25/20 Page 1 of 2 Page ID #155




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )       Case No. 14-30046-DWD
                                          )
WILLIE J. BUTLER,                         )
                                          )
                 Defendant.               )

                                         ORDER

DUGAN, District Judge:

       On November 23, 2020, Defendant Willie J. Butler filed his Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1) (Doc. 61). Butler asks the Court

to grant his request for compassionate release and enter an order reducing his sentence

to time served because of his parents’ medical conditions and their need for financial

assistance. Id. Butler states that he has received an offer of employment pending his

release. Id. However, Butler has not provided any proof that he petitioned the Bureau

of Prisons to bring this motion on his behalf, or otherwise exhausted his administrative

remedies, prior to filing his motion in this district court as required by 18 U.S.C. §

3582(c)(1)(A).

       Before a defendant can file a request for compassionate release, he must first file a

request with the prison warden asking the Bureau of Prisons to move for compassionate

release on defendant’s behalf. 18 U.S.C. § 3582(c)(1)(A). If the warden denies defendant’s

request, the defendant must appeal that denial through the Bureau of Prisons’



                                              1
Case 3:14-cr-30046-DWD Document 62 Filed 11/25/20 Page 2 of 2 Page ID #156




administrative remedy procedure. 18 U.S.C. § 3582(c)(1)(A). Alternatively, the defendant

may move for compassionate release by showing that he submitted a request to the prison

warden, but that thirty (30) days have passed since the request was submitted without

action by the Bureau of Prisons. Id.

       Accordingly, it is hereby ORDERED that Defendant Willie J. Butler shall submit

proof by December 28, 2020 that he exhausted his administrative remedies or that more

than thirty (30) days have passed since the request was submitted to the warden without

action by the Bureau of Prisons. Defendant’s failure to timely comply with this order will

result in the denial of his motion.

       The Clerk of Court is DIRECTED to send a copy of this Order to Defendant Butler.

       SO ORDERED.

       Dated: November 25, 2020

                                                ______________________________
                                                DAVID W. DUGAN
                                                United States District Judge




                                            2
